Exhibit 10.17

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (“Amendment”) effective as of July 1, 2007 by and
between Aerospace/Defense, Inc., a South Carolina corporation (hereinafter call
the “Landlord”) and Force Protection Industries, Inc. and Force Protection,
Inc., Nevada corporations (collectively, the “Tenant”).

 

RECITALS

 

A.                                   By Industrial Lease effective as of July
13, 2004, the Landlord leased unto Tenant certain premises within Building No. 2
situated in an industrial project (the “Project”) located in Ladson (Charleston
County), South Carolina which instrument was amended by Letter executed on July
18, 2006 and by Second Amendment to Lease effective as of February 1, 2007 (the
“Second Amendment”). The Industrial Lease as amended by the July 18, 2006 Letter
and the Second Amendment shall hereinafter be referenced as the “Lease.”  By the
execution of this Amendment, the parties intend to amend the Lease according to
the terms of Subsection 27K of the Lease. Each capitalized term used and not
otherwise defined or modified herein shall have the meaning ascribed thereto in
the Lease.

 

B.                                     The Landlord and Tenant now wish to enter
into this Amendment to amend the Lease according to the terms, provisions and
conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual promises given one to the other,
the parties do hereby covenant and agree to amend and modify the Lease as
follows:

 

1.                                       All the recitals set forth above in the
“Recitals” clauses are hereby made an integral part of this Agreement.

 

2.                                       Section 2(c) of the Lease is modified
to read as follows:

 

“(c)                            The Initial Term of this Lease and any extension
thereof may be extended at the option of the Tenant for four (4) separate and
successive periods of five (5) years each (each an “Option Period”) commencing
on the day following the expiration date of the Initial Term or the last day of
the then-current Option Period, as the case may be. Tenant may exercise the
option by notice in writing to Landlord served at least six (6) months and not
ore than twelve (12) months prior to the end of the last year of the Initial
Term or the then-current Option Period, as the case may be. It shall be a
condition of the exercise of any option to renew that Tenant shall not be in
default in the performance of any terms, covenants, or conditions of this Lease
at the time Tenant gives any such notice to renew this Lease. All terms and
conditions of this Lease shall be applicable to the Option Periods referred to
in this Section 2(c).”

 

3.                                       The Lease is amended by adding a new
Section 6A entitled “GENERAL ASSISTANCE” immediately following Section 6 to read
as follows:

 

1

--------------------------------------------------------------------------------


 

“6A.                       GENERAL ASSISTANCE.

 

The Tenant shall have the right (i) to seek tax, utility and other abatements
and economic development incentives covering the Leased Area (such as, for
example, fee in lieu of real estate and personal property taxes, job development
credits, grants for improvements by the Tenant to the Leased Area)
(collectively, “Abatements and Incentives”), and (ii) to contest the amount or
validity of Impositions covering the Leased Area by appropriate administrative
and legal proceedings — both (i) and (ii) above, brought either in Tenant’s
name, Landlord’s name or jointly with Landlord, as Tenant may deem appropriate,
by counsel selected and engaged by Tenant. Landlord will execute and deliver to
Tenant whatever documents may be reasonably requested by the Tenant to permit
the Tenant to seek such Abatements and Incentives and to contest Impositions or
which may be necessary to secure payment of any refund which may result from any
such proceedings, and Landlord hereby agrees to cooperate as reasonably
requested by the Tenant in such endeavors by executing such documents as
reasonably requested by the Tenant. Tenant agrees to pay to or promptly
reimburse Landlord for any expenses incurred by Landlord with regards to or in
connection with assisting the Tenant under this Section 6A in the event Tenant
seeks Abatements and Incentives and/or contest the amount of validity of the
amount of Impositions covering the Leased Area. Any refund of amounts previously
paid by the Tenant to the Landlord resulting from a proceeding brought by the
Tenant under this Section 6A (either in the name of Tenant or Landlord or in
both names) will be applied first to reimburse the party or parties who brought
the proceedings for the costs incurred with the proceeding (including any
reimbursement for costs paid by Tenant to Landlord described above), with the
remainder being distributed to the Tenant until the Tenant has been reimbursed
in full for such amounts previously paid by the Tenant, with the balance, if
any, paid to the Landlord.”

 

4.                                       Section 12(b) of the Lease is modified
to read as follows:

 

“(b)                           Tenant, at its expense, will maintain from and
after the date of this Lease and throughout the Term, comprehensive general
liability insurance against claims on account of bodily injury, death or
property damage incurred upon or adjacent any part of the Premises. Such
insurance policy will have limits of not less than Three Million and No/100
Dollars ($3,000,000) per occurrence in respect to bodily injury or death and not
less than One Million and No/100 Dollars $1,000,000) per occurrence in respect
to property damage and provide contractual coverage of Tenant’s liability to
Landlord assumed under the indemnification provisions of this Lease. (Assuming
the Tenant has exercised its option to renew this Lease, five (5) years after
the Effective Date, the minimum coverages referenced in the previous sentence
shall increase to $6,000,000 per occurrence in respect to bodily injury or death
and $2,000,000 per occurrence in respect to property damage.)  Landlord shall be
named as an additional insured under the insurance required under this
Subsection 12(b), and the Tenant shall

 

2

--------------------------------------------------------------------------------


 

deliver to Landlord a certificate evidencing such insurance before the Effective
Date and thereafter upon reasonable request.”

 

5.                                       This Amendment may be executed in
several counterparts, each of which shall be deemed an original and such
counterparts shall constitute but one and the same instrument. No party will be
bound under this Amendment until parties have duly executed this instrument. If
this Amendment or the signature page, as executed, is transmitted by one party
to the other by facsimile transmission or electronically “pdf” transmission,
such transmission shall be deemed an executed original of this Amendment and of
such signature.

 

6.                                       Except as modified by this Amendment,
the Lease remains unchanged.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment under
seal as of the day and year first above written.

 

 

LANDLORD:

 

 

 

AEROSPACE/DEFENSE, INC.

 

 

 

By:

/s/ M. Jerry Garfinkle

 

 

 

 

Its:

Assistant Secretary

 

 

 

 

 

TENANT:

 

 

 

FORCE PROTECTION INDUSTRIES,

 

INC.

 

 

 

By:

/s/ Raymond Pollard

 

 

 

 

Its:

COO

 

 

 

 

 

FORCE PROTECTION, INC.

 

 

 

By:

/s/ Michael Durski

 

 

 

 

Its:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------